Citation Nr: 0909660	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-30 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for post-traumatic left trochanteric bursitis with 
arthritis, status post left mid shaft femur fracture with 
intramedullay nailing and hardware removal. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1995 to November 
1995, and from May 1998 to May 2001.  He also served in the 
United States Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
continued an evaluation of 10 percent for service-connected 
post-traumatic left trochanteric bursitis with arthritis, 
status post left mid shaft femur fracture with intramedullay 
nailing and hardware removal.

The Board notes that the Veteran stated in his September 2006 
notice of disagreement (NOD) that he would like to address 
the Board in person.  However, more recently, in the February 
2009 Statement of Accredited Representative in Appealed Case, 
the Veteran's representative indicated that a Board hearing 
had not been requested.  As the most recent statement 
submitted by the Veteran's representative indicated that a 
hearing before the Board was not being requested and no more 
recent statements to the contrary have been submitted by the 
Veteran, the Board finds that a hearing is not being 
requested and will proceed to the merits of the claim. 


FINDING OF FACT

The Veteran's service-connected post-traumatic left 
trochanteric bursitis with arthritis, status post left mid 
shaft femur fracture with intramedullay nailing and hardware 
removal is manifested by complaints of pain, giving way, 
inability to do physical labor, and limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-traumatic left trochanteric bursitis with arthritis, 
status post left mid shaft femur fracture with intramedullay 
nailing and hardware removal have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 
5003, 5010, 5019, 5255 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A March 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.    

With regards to the Veteran's claim, this letter specifically 
satisfied the elements (2) and (3) of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  With specific regard to the first element, the Board 
notes that, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In March 2006, the RO sent the Veteran a VCAA letter, which 
indicated that he should provide evidence showing that his 
service-connected post-traumatic left trochanteric bursitis 
with arthritis, status post left mid shaft femur fracture 
with intramedullay nailing and hardware removal had increased 
in severity.  In addition, the Veteran was questioned about 
his daily life, with regards to his service-connected post-
traumatic left trochanteric bursitis with arthritis, status 
post left mid shaft femur fracture with intramedullay nailing 
and hardware removal, during the course of the August 2008 VA 
examination performed in association with this claim.  The 
Veteran provided statements at this examination in which he 
detailed the impact of his disability on his daily life.  In 
light of the notice given, and the questions asked, the Board 
finds that a reasonable person would have known that the 
evidence needed to show that his disability had worsened and 
what impact that had on his occupation and daily life.  
Furthermore, based on the responses provided by the Veteran, 
the Board finds that he had actual knowledge of the 
requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for post-traumatic left trochanteric 
bursitis with arthritis, status post left mid shaft femur 
fracture with intramedullay nailing and hardware removal.  As 
will be discussed below, this disability is currently rated 
under 38 C.F.R. §§ 4.71a.  Notification of the specific 
rating criteria was provided in the August 2007 statement of 
the case (SOC), and a July 2008 letter, after which, the 
Veteran was issued a September 2008 supplemental statement of 
the case (SSOC).  

As to the third element, the Board notes that this 
information was provided in the March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and its impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra. 
	
As to the fourth element, the March 2006 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an examination for his post-
traumatic left trochanteric bursitis with arthritis, status 
post left mid shaft femur fracture with intramedullay nailing 
and hardware removal in August 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of this disability since he was last examined.  
See 38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to 
base a decision with regards to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In an August 2006 rating decision, the RO continued an 
evaluation of 10 percent under Diagnostic Codes 5019 and 5255 
for the Veteran's post-traumatic left trochanteric bursitis 
with arthritis, status post left mid shaft femur fracture 
with intramedullay nailing and hardware removal.  The Veteran 
seeks a higher rating.  Specifically, the Veteran has 
asserted in his September 2006 NOD that his knee and entire 
thigh ache constantly, and he is unable to put weight on his 
leg.   

Diagnostic Code 5019 evaluates bursitis.  Under this 
diagnostic code, an evaluation will be assigned according to 
limitation of motion of affected parts, as arthritis, 
degenerative. 

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Diagnostic Code 5251 provides a maximum 10 percent rating 
where thigh extension is limited to 5 degrees.  Diagnostic 
Code 5252 provides a 10 percent evaluation where thigh 
flexion is limited to 45 degrees, a 20 percent evaluation 
where thigh flexion is limited to 30 degrees, a 30 percent 
evaluation where thigh flexion is limited to 20 degrees, and 
a 40 percent evaluation where thigh flexion is limited to 10 
degrees.  Diagnostic Code 5253 provides a 10 percent rating 
when the thigh's rotation is limited such that it cannot toe- 
out more than 15 degrees or there is limitation of adduction 
of the thigh such that the Veteran cannot cross his legs.  A 
20 percent evaluation is warranted when there is limitation 
of abduction of the thigh such that motion is lost beyond 10 
degrees.

Under Diagnostic Code 5255, impairment of the femur, an 80 
percent evaluation is assigned for fracture of the shaft or 
anatomical neck with nonunion, with loose motion (spiral or 
oblique fracture).  A 60 percent evaluation is assigned when 
there is fracture of the surgical neck of the femur with 
false joint or, fracture of the shaft or anatomical neck with 
nonunion, without loose motion, weightbearing preserved with 
the aid of a brace.  An evaluation of 30 percent is awarded 
when there is malunion of the femur with marked knee or hip 
disability.  When there is malunion of the femur with 
moderate knee or hip disability, a 20 percent rating is 
assigned.  A 10 percent rating is assigned for malunion of 
the femur with slight knee or hip disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In April 2006, the Veteran underwent a VA contract 
examination.  The examiner noted that the Veteran had been 
suffering from status post intramedullary nailing, left mid 
shaft femur fracture with subsequent removal of hardware for 
the previous 11 years.  The Veteran reported constant and 
localized pain that is aching and dull in nature.  Pain is 
elicited by stress and physical activity.  The Veteran's 
condition resulted in 12 times lost from work per year.  The 
Veteran reported weakness, fatigue, soreness, stiffness 
causing loss of flexibility, swelling of the knee and foot, 
giving way, episodes of falling, lack of endurance, inability 
to bear weight, and fatigability while working.  The Veteran 
reported that his condition does not cause incapacitation.  
The left femur is within normal limits upon examination. Gait 
is normal and the Veteran does not require an assistive 
device for ambulation.  His left hip joint showed no sign of 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  The Veteran had 
left hip flexion of 100 degrees, extension of 20 degrees, 
abduction of 35 degrees, adduction of 20 degrees, external 
rotation of 50 degrees, and internal rotation of 30 degrees.  
The Veteran's left hip joint function is additionally limited 
by pain after repetitive use.  The Veteran's left hip joint 
function is not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
The Veteran's left knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The Veteran's left knee had a flexion 
of 140 degrees and extension of 0 degrees.  The joint 
function is not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Without resorting to mere speculation, pain, 
fatigue, weakness, lack of endurance, and incoordination do 
not cause additional function loss of the left knee after 
repetitive use or during flare-ups.  The examiner concluded 
that the effect of the condition on the Veteran's daily 
activity is minimal.    

In August 2008, the Veteran underwent a VA examination.  The 
examiner reviewed the claims folder and noted the Veteran's 
complaints of daily left mid thigh pain and a pain burning 
type sensation with weakness.  The Veteran did not report 
stiffness, fatigue, or lack of endurance, but he did state 
that he has a sensation of swelling in the left mid thigh, 
localized without lower extremity tingling, numbness, or 
radiation of symptoms.  The Veteran reported monthly flare-
ups lasting 48 hours in duration and managed by prescribed 
medication.  The Veteran also reported that he has difficulty 
descending and ascending stairs but states that there are no 
other additional functional limitations after repetitive use.  
He asserted that driving and sitting increase left leg 
sensitivity and reported a loss of 5 days on the job over the 
last year.  The Veteran will use a cane as needed to weight 
bear and prevent leaning against the wall as needed at home.  
The Veteran does not wear corrective shoes or prescribed 
inserts, has not received any injections or braces, and 
denies activities of daily living assistance.  The Veteran 
had a left hip flexion of 125 degrees, extension of 30 
degrees, external rotation of 45 degrees, and internal 
rotation of 30 degrees.  He had a left knee flexion of 135 
degrees and extension of 0 degrees, without pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no incoordination.  Finally, the examiner noted 
that the Veteran reported that cold weather barometric 
pressure changes increase a hot ache of the left thigh; 
however, this is not something that can be assessed by 
clinical examination.  While the Veteran reported discomfort 
while standing or walking, the examiner did not find 
trochanteric bursitis residuals.     

The claims folder also contains VA treatment records.  In an 
April 2004 VA treatment record, the examiner noted that the 
Veteran's trochanteric bursitis of the left hip was resolved.  
In November 2007, the Veteran reported pain all over his 
knee, thigh, leg, and foot.  He also reported that he felt as 
if the bone in his leg was swelling.

The Board notes that, with regards to assigning an increased 
evaluation under Diagnostic Code 5019, the Veteran was not 
noted at either of the aforementioned examinations as having 
a flexion limited to 45 degrees or an extension limited to 5 
degrees.  As such, an increased rating cannot be awarded 
under Diagnostic Codes 5251 and 5252.  

As noted above, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  In the August 2006 rating 
decision, the RO continued the Veteran's 10 percent rating 
for painful and limited motion of a major joint.  The Board 
notes that a 20 percent rating can be assigned under 
Diagnostic Code 5003 with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation.  The evidence of 
record does not contain such x-ray evidence.  An x-ray report 
from May 2006 specifically shows that the Veteran's left knee 
is normal with no evidence of fracture, dislocation, or 
radiopaque foreign body.  See Radiology Associates x-ray 
report, May 2006.  No bony or articular abnormality was 
identified at this time.  Id.  As such, a rating in excess of 
10 percent cannot be assigned under Diagnostic Code 5003.

With regards to assigning an increased rating under 
Diagnostic Code 5255, the Board notes that the Veteran's 
current 10 percent rating already encompasses the symptoms 
associated with a slight hip disability, such as his 
complaints of pain and limitation of motion.  The Board has 
considered assigning a 20 percent rating under this 
diagnostic code.  However, the evidence of record does not 
indicate that the Veteran has malunion of the left femur with 
moderate knee or hip disability.  As discussed above, the 
Veteran's left knee was noted as normal upon x-ray 
examination in May 2006.  With regards to the Veteran's left 
hip disability, the Veteran denied stiffness, fatigue, and 
lack of endurance at the August 2008 VA examination.  It was 
also noted at this examination that the Veteran does not wear 
corrective shoes or prescribed inserts, has not received any 
injections or braces, and denies activities of daily living 
assistance.  The examiner found no evidence of trochanteric 
bursitis residuals.  Similarly, the Veteran reported at the 
April 2006 VA contract examination that this condition does 
not cause incapacitation, and the examiner noted that the 
left femur is within normal limits.  It was further noted at 
this examination that the Veteran's left hip joint showed no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  As such, 
in light of the fact that the Veteran's primary symptom is a 
complaint of pain, which has already been considered with his 
current 10 percent evaluation, the Board finds that an 
increased rating under Diagnostic Code 5255 is not warranted.    

The Board has reviewed the remaining diagnostic codes 
relating to hip disabilities.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
left hip disability is manifested by ankylosis, flail joint 
hip, limitation of abduction beyond 10 degrees, inability to 
cross his legs, or inability to toe-out more than 15 degrees.  
As such, an increased rating cannot be assigned under 
Diagnostic Codes 5250-5254.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5254 (2008). 

With regards to assigning a higher disability rating 
according to 38 C.F.R. § 4.40 and 4.45, the Board notes that 
the Veteran has complained of chronic pain and that it has 
been specifically noted that his left hip joint is 
additionally limited by pain following repetitive use.  See 
VA contact examination report, April 2006; VA examination 
report, August 2008.  However, at the April 2006 VA contract 
examination, it was also specifically noted that the 
Veteran's left hip joint is not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  As the Veteran is already being compensated 
for limitation of motion and pain, the Board finds that the 
Veteran is adequately compensated with his current 10 percent 
rating, and that additional compensation need not be assigned 
according to 38 C.F.R. §§ 4.40 or 4.45.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's post-traumatic left 
trochanteric bursitis with arthritis, status post left mid 
shaft femur fracture with intramedullay nailing and hardware 
removal has not been clinically shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  The Board notes that the February 2009 Statement 
of Accredited Representative in Appealed Case indicated that 
the Veteran was forced to miss work on a regular basis due to 
his disability.  The Veteran also indicated in a March 2006 
statement that he is unable to do physical work.  However, 
the Board does not find evidence of any symptoms or 
manifestations beyond those contemplated by the rating 
criteria, and the specific clinical findings noted on 
examination do not suggest a degree of disability that would 
result in marked interference with his employment.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.
  

ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for post-traumatic left trochanteric bursitis with 
arthritis, status post left mid shaft femur fracture with 
intramedullay nailing and hardware removal is denied. 




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


